 596DECISIONSOF NATIONALLABOR RELATIONS BOARDThe American Bakery and Confectionery Workers'LocalUnion 300,AFL-CIO (National BiscuitCompany)andFrank Pulizzi.Case 13-CB-2065September 26, 1967DECISION AND ORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAOn June 19, 1967, Trial Examiner Thomas F.Maher issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.IThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in this proceeding, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.as amended (29 U.S.C., Sec. 151,et seq.),herein calledthe Act. In its duly filed answer Respondent, while ad-mitting certain allegations of the complaint, denied thecommission of any unfair labor practice.Pursuant to notice a hearing was held before me inChicago, Illinois,atwhich time all parties wererepresented by counsel, afforded full opportunity to beheard, to examine and cross-examine witnesses, presentoral argument,' and file briefs with me. Briefs were filedby counsel for the General Counsel and Respondent onMay 22 and June 2, 1967, respectively. Upon considera-tion of the entire record, including the briefs filed withme, and upon my observation of both witnesses appearingbefore me and my analysis of their testimony,2 I make thefollowing:FINDINGSOF FACT AND CONCLUSIONS OF LAWI.THE BUSINESS OF THE EMPLOYERNational BiscuitCompany,the employer of the em-ployees involved herein,isa New Jersey corporationwitha factoryand place of business in Chicago,Illinois,where it is engaged in the manufacture,sale, and distribu-tion of bakery products.In the course and conduct ofthese operations it is conceded that it manufactured, sold,and distributedproducts valued in excessof $50,000,which it shipped directly in interstate commerce from itsChicago plant to other States of the United States. Uponthe foregoing agreed facts I find and conclude that Na-tional Biscuit Company is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.II.THE STATUS OF THERESPONDENTORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, the American Bakeryand Confectionery Workers' Local Union No. 300,AFL-CIO,its officers,agents, and representatives,shall take the action set forth in the Trial Ex-aminer's Recommended Order.Respondent'srequestfor oralargumentisherebydenied as therecord,exhibits, andbrief adequatelypresent the issuesand positions ofthe parties hereinTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F.MAHER,Trial Examiner: Upon a chargefiled on September 29, 1966,by Frank Pulizzi, an in-dividual,on behalf of himself and six other individuals,theRegional Director for Region 13 of the NationalLaborRelations Board,herein called the Board, issued acomplaint on March 23,1967, against the AmericanBakery and Confectionery Workers' Local Union 300,AFL-CIO,Respondent herein,alleging violations ofSection 8(b)(1)(A) of the National Labor Relations Act,It is agreed and I,accordingly,conclude and find thatThe AmericanBakery and Confectionery Workers'Local Union 300, AFL-CIO, isa labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ISSUEWhetherRespondentrestrained and coerceditsmem-bers for filing a charge with the National LaborRelationsBoard.IV.THE UNFAIR LABOR PRACTICESA. Sequence of EventsAs anoutgrowth of a strike against the National BiscuitCompanyat its Buena Park,California,plant by Local66, a sister local of the Respondent,Respondent engagedin supportingstrike activity atNational Biscuit'sChicagoplant from July 10 to 18,1966. During the course of thestrike it was observed that certain employees, members'Uponthe submissionof General Counsel's case-in-chief,Respondentmoved to dismiss the complainton the ground,among others, that therewas afatal variance between the charge and the significantallegations ofthe complaint For the reasonswhichappearwithgreaterclarity as myfindingsand conclusionsare developedherein Respondent'smotion isdismissed, as more fully discussed,infra,fn. 14.2CfBishop and Malco, Inc,159 NLRB 1159167 NLRB No. 76 AMERICAN BAKERY & CONFECTIONERY WORKERS' LOCAL UNION 300597of Respondent, failed to respect the picket line and re-ported for work. This fact was duly noted by officers andagents of Respondent and official action was taken whichforms the basis of this proceeding.Among those employees, members of Local 300, whoadmittedly passed through the picket line and reported forwork at the National Biscuit Company plant were FrankPulizzi, the Charging Party, and Ray Zinn, John Ingarra,Pauline Passco, Clara Haley, and Eileen Carol], all ofwhom were named in the charge filed with the Board byPulizzi on September 29, 1966.On July 22, shortly after the strike, Respondent's ex-ecutive board held its regular monthlymeetingduring thecourse of which the subject of strike breaking came up.The minutes of the meeting indicate that PresidentFlorence Callahan "asked for members who actually sawsome of our members who crossed the picket line andwent to work, and asked the board for a motion to expell[sic] and fine these members." Such a motion was made,setting the fine at "not less than what they earned thatweek." There appears to have been an amendment to thismotion setting the fine at $1,000. The minutes indicatefurther, however, that the "amendment carried, motiondefeated."The subject of strike breaking again arose 2 days later,on July 24,at a general membership meeting. Discussionof this subject was described, in part, by the following ex-cerpt from the minutes of the meeting, relating PresidentCallahan's comments:She also spoke on the few members who had crossedthe picket line that under the Constitution andBylaws, they could be expelled andpossiblyfined.[Emphasis supplied.] 3On July 26, 1966, 2 days following the general mem-bership meeting,an official notification over the signatureof officials of Local 300 was sent to each of the six mem-bers accused of violating the picket line, advising them ofthe charges filed against them, and notifying them of atrial to be held before Respondent's executive board at 10a.m. on August 20.At the appointed hour the executive board assembledfor the announced purpose of conducting the trial, andwaited for 45 minutes for the accused members to appear.Upon their failure to appear the executive board con-sidered the matter, as reflected by a report prepared byRespondent's Secretary-Treasurer Joseph Prieto. Thisreport was submitted on October 3 to an attorney of theBoard,upon his request,in the course of investigating theinstant case;and according to Prieto the report wasprepared prior to any inquiry made by Board's agents. Inits entirety, it states as follows:REPORT OF TRIAL HEARINGStatementof the CaseUpon the charge filed on July 26, 1966 by the Of-ficers of Local 300againstRaymond Zinn, John In-garra,Frank Pulizzi, Clara Haley,Pauline Passcoand EileenCaroll, a trial hearing was set at the unionoffice of Local 300, 4376 Archer Avenue on August20, 1966at 10 a.m.The charges alleged a violation of Article XX, Sec-tion 1, Subsections (1), (2), (3), (4), (5), (6), (7), (8),(9), (11) and (18) of the International Constitution.The charged petitioners were alleged,in substance,to be guilty of gross disloyalty by crossing the picketline of Local 66, American Bakery & ConfectioneryWorkers' International Union,calculated to injurethe chancesof Local 66in settlement of their con-tract with National Biscuit Company in Buena Park,California.FACTSDuring the period of July 10 through 18, 1966,A.B.C. Local 66was engaged in picketing NationalBiscuit Company at 7300 South Kedzie Avenue.During the period of July 10 through 18 whileLocal 66 wasengaged in picketing National BiscuitCompany, 7300 South Kedzie Avenue, the chargedpartieswere seen entering the plant by ExecutiveBoard members Lorraine Ingels, Phil Marshall, Otil-laGreen,James Jordan,Marie Papp and JaimeReyes.DISCUSSIONGENERAL STATEMENTAll parties who were present (and even those whowere not parties)were given opportunity to presentevidence,examine and cross-examine witnesses andto make statements on the records. The hearing wasfair in every respect.All findings and conclusionswere made on the basis of (1) statements of the wit-nesses and (2) failure of the charged to appear andpresent a defense intheir behalf.CONCLUSIONSOn the basis of our observation of the witnessesand of all the evidence presented,the ExecutiveBoard adopts the following findings:1.Violation of a specific provision of theConstitution.2.Violation of the member's oath.3.Gross disloyalty.4.Conductunbecoming a member.5.Cessation or fostering of same.6.A dishonorable act which injures the labormovement in general or the International Unionin particular.8.Remaining at work when called upon tostrike, or taking the place of a union member onstrike.9.Undermining the InternationalUnion byjoining or giving aid and comfort to any or-ganization hostile to the local or InternationalUnion.11.Persecuting or injuring another memberin his or her work.18.Such other acts and conduct which are in-consistent with the duties, obligations and fealty'There is no question concerning the Respondent's procedures underprovisions of its constitution in this respect nor of its right to imposepunishment for such conduct. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a member of a trade union and which violatesound trade union principles.PENALTYIn view of the seriousness of the charges, the Ex-ecutive Board of Local 300 expelled the chargedparties from membership in the A.B.C.4Two days following the trial, on August 22, 1966, identi-cal letters over the signature of Secretary-TreasurerPrieto were sent to each of the six expelled members, asfollows:After full consideration of the evidence and theirfailure to appear at the hearing, it is the decision ofthe Executive Board of Local 300 that you are guiltyas charged; and it is the judgment of the ExecutiveBoard that you be, and hereby are, expelled effectiveas of the receipt of this communication.On the same date the Company was notified of the expul-sion of these six employees and was requested not tofurtherhonortheircheckoffassignments.5Simultaneously notices were posted under the signatureof President Callahan advising members of the Respond-ent that the six named members had been tried by theexecutive board andthat its decision was expulsion.Thisnotice was displayed in various prominent places aboutthe National Biscuit Company plant where Respondent'smembers, including members of the executive board,were employed. There is no evidence that any complaintor protest was made that the notice was erroneous in anyrespect.On September 29, 1966, as previously noted, FrankPulizzi filed his charge with the Board alleging restraintand coercion by Respondent against him and the fiveother expelled members. As a customary incident to theinvestigation of the charge the Board's attorney requestedand received certain information and documents fromRespondent's officials which described the events whichhad transpired to that date. These were the report of thetrial prepared by Prieto and quoted above, the letters andnotices to the expelled members and their employer, thenotice posted in the plant, and the minutes of the severalexecutive board and membership meetings. This materialwas received at the Board's Regional Office on October5, 6 days after Pulizzi had filed his charge.President Callahan testified that upon receiving theBoard's request for details it was brought to her attentionthat when the six members were notified of their expul-sion they were not then notified of the $1,000 fine whichhad been levied against them by the executive board(again, according to President Callahan) at the August 20trial.Since the August 22 notification to each of the six,there has been no further communication between themand Respondent except the refund of their most recentlypaid dues. On October 18, however, following whatPresidentCallahan described as "an embarrassing"When asked at the hearing if he prepared this report of the trial in hiscapacity as secretary-treasurer, Prieto replied that he attended the trial"to take minutes of the meeting "5Respondent did not request the discharge of these employees and it isnot alleged that discrimination against them was caused or attempted to becaused by the action takendiscovery," the following letter was sent to each of the sixexpellees:This is to inform you that the letter sent to you onAugust 22, 1966 informing you of the decision of theExecutive Board was not complete.In checking, we find that the full decision was notgiven to you at that time. The letter should haveread:After full consideration of the evidence and yourfailure to appear at the hearing, it is the decision ofthe Executive Board of Local #300 that you are guil-ty as charged; and it is the judgment of the ExecutiveBoard that you be, and hereby are, expelled frommembership in the A.B.C. Local Union #300, andfined $1,000.00, effective as of the receipt of thiscommunication.B.The General Counsel's ContentionIt is the contention of the General Counsel that by itsOctober 18, 1966, letter to each of the expelled membersimposing on them a $1,000 fine Respondent therebyrestrained and coerced them in reprisal for their recourseto the processes of the Board by filing the September 29charge. It is contended that the delayed imposition of thefines was not occasioned by a oversight as Respondentclaims but was nothing but a pretext to disguise its truepurpose.It is not contended, however, that Respondent's earlieraction of expulsion for the reason stated constitutedanything but proper exercise of union discipline.C. Analysisand ConclusionsWhether there has been a violation of the Act here de-pends, it wouldseem,upon whether I believe thetestimony presented to me and upon what inferences Idrew from this testimony and from the documents sub-mitted in evidence. It is suggested by Respondent thatbecause the evidence upon which I would decide is unde-nied I have no alternative but to accept it withoutquestion. There are no such limitations upon my evalua-tion of the credibility of evidence; for it does not followthat simply because a statement has not been denied itmust be believed.6Here I am presented with the testimony of two ofRespondent's officers who attest to the accuracy of thedocuments in evidence but emphatically deny that thelong overdue imposition of a $ 1,000 fine on each of thesix expelled members was anything but an innocent over-sight.For reasons which I shall detail I reject this ex-planation and conclude and find that each individual wasfined for having filed or been the subject of a charge withthe Board. Because, however,it isnot uncommon "to be-lieve some and not all" of a witness' testimony,7 I havefrequently based my finding upon testimony of these wit--N L R B v Walton Manufacturing Company,369U S 404,N L R B v Homedale Tractor & Equipment Company,211 F 2d 309(C A 9), cert denied 348 U S 833,N L R B v Dimon Coil Company,Inc, 201 F 2d 484 (C A 2)N L.R B. v Universal Camera Corporation,179 F 2d 749, 752 (C A2) AMERICAN BAKERY & CONFECTIONERY WORKERS' LOCAL UNION 300599nesseswhich comports with documents received inevidence or with obvious reality.There is no contemporaneous evidence that eitherRespondent's executive board or its membership in-tended to impose a fine on strikebreakers. Thus it appearsfrom the minutes of the executive board meeting of July22 (a month before the trial of the six), a motion was madeto expel and fine strikebreakers. Originally the fine wassuggested as not less than "what they earned that week "The motion was then amended to $1,000 and the finaldisposition of the matter is completely in doubt-theminutes stating "amendment carried," i.e., the $1,000fine in preference to the lesser amount; and then: "motiondefeated," presumably referring to the "motion to expeland fine these members." Without attempting to resolvethis confused report of the executive board's July action,Iam satisfied that nothing so positive as a $1,000 fine wasthenagreed upon. Indeed what transpired at the generalmembership meeting 2 days later supports just such aconclusion, for the minutes of that meeting quote Presi-dent Callahan as stating that those who had crossed thepicket line could be expelled and, to use the exact wordsof theminutes,"possibly fined." Thus, from the docu-mentary evidence supplied by the Respondent itself, it isclear that a $ 1,000 fine had not been determined prior tothe trial of the six accused strikebreakers.Nor does the report of the August 22 trial disclose adisposition to impose a fine. This report which Secretary-Treasurer Prieto first supplied the Board on October 3limited the penalty to one of expulsion, and this was en-tirely consistent with the letters sent to the six membersnotifying them of their expulsion, which letters made noreference to any fine. The posted notice was equally con-sistent.Through all of the testimony and documents con-sidered to this point there run distinct threads of con-sistency.First, all of the events and activity occurredbeforeSeptember 29, 1966, the date of the filing of the in-stant charge. Second, all of the documents, includingPrieto's report, were prepared,beforethat time. Andthird, nowhere is there any indication that a $1,000 fine,or any fine, was part of the penalty imposed.In contrast, what transpired after the filing of thecharge against Respondent reflects an entirely differentmood. Thus, according to President Callahan, it was onlyafter being notified of the filing of the charge that she wasapprised of the Respondent's failure to notify the six ex-pellees that they had been fined. If, as Mrs. Callahantestified, the fines were intended from the very beginningany suggestion that failure to notify them was an over-sight strains credulity. From Mrs. Callahan's point ofview it would be odd indeed to overlook the con-sequences of the second trial of the year and the first one,according to her, where a fine had ever been imposed.From Prieto's point of view, as treasurer of the organiza-tion, it would be equally odd for him to overlook theprospects, at least, of an addition of $6,000 to his ac-counts. From the point of view of the members of the ex-ecutive board, all of whom appear to have been em-ployeesatNationalBiscuitCompany and activeunionists,itwould be strange indeed if one of them hadnot detected the "oversight" as it appeared prominentlyposted throughout the plant-detailing the expulsions butnary a word of the fines,supra,section IV, A Quite apartfrom all other considerations, therefore, the theory thatthe fine was overlooked before October 5 does not ringtrue, and I do not accept it.More directly contradictory is the manner in which thereport of the trial was made available to the Board agents.FirstPrieto supplied a fullsome account, as quotedabove,supra,document entitled "Report of Trial Hear-ing" nowhere referring to a fine. Then, according toPrieto, in the course of gathering together information forthe Board as it proceeded with its investigations of thecharges against the Respondent, he came upon notestaken at the trial which indicated that $1,000 fines hadbeen imposed. Up to this time, says Prieto, he had "for-gotten" about the fines, but upon recalling them as a con-sequence of "finding" his trial notes he proceeded toprepare another report of the trial and sent it to the Boardagents. This trial report, admittedly prepared by him only2 days before the October 18 date upon which the expel-leeswere first notified of their fines,didcontain areference to the imposition of $1,000 fines and it wasproffered in evidence to substantiate Respondent's claimthat the fine was, in fact, imposed at the trial. I reject thisdocument.Written 2 months after the event, from thenotes that had first been misplaced, then recently found,and finally destroyed, this most recently prepared reportlacks the details of Prieto's earlier report which I havequoted above. This latter document's only purpose couldbe the self-serving one of proving the imposition of thefines at an earlier, not a later, date. Because it appeared solong after the fact, was prepared under suspicious circum-stances, from documents that were promptly destroyed,Igive it no weight as a contradiction of Prieto's earlier re-port of the trial. Indeed, with respect to the source of thereport, Prieto's destroyed notes, it is significant to reflectupon the unfavorable inference, and perhaps presump-tion, that attaches to the destruction of evidence.'By way of summarizing and evaluating the evidence,then, it is apparent that nowhere in anything that occurredbefore, or that was written before the charge was filedagainst Respondent, was there reference to the imposi-tion of a $ 1,000 fine as part of the penalty for the strikebreaking of which the six members were found guilty.Only after employee Pulizzi had sought recourse from theBoard in his own and the others' behalf did the specter ofa fine appear. Prieto found the notes, President Callahansuddenly recalled the incident of the fine, howeverunusual the penalty may have been, the "new" trial reportwas prepared and sent to the Board, and the expelledmembers were notified for the first time, on October 18to be exact, that a $ 1,000 fine was being levied againsteach of them in addition to the previous expulsion ofwhich they had already been notified.Proceeding to the merits of these facts as they appearin proper perspective I have no hesitancyin assessingRespondent's true motive for the belated imposition ofthe fines. Rejecting as I have the notion that the fine hadbeen overlooked, I am left with the task of determiningwhy it was belatedly imposed.The timing of events following the September 29 filingof the charge inexplicably links the charge with the fine,"2 Wigmore,Evidence§§ 285, 291, and 9Wigmore,Evidence §2524(3d ed ) 600DECISIONSOF NATIONALLABOR RELATIONS BOARDfor it doesnot appearthat the true gravity of the mem-bers'misconduct, fromRespondent'spoint of view,became evident to it until it had learned that these peoplehad complained to theBoard.9 It isnot contended, nor doImean to imply, that the Charging Party's initial com-plaint to the Board contained merit. Indeed theprovisoofSection 8(b)(I)(A) would appear to favor the Respondentin this respect.1°What is basic to this situation is theCharging Party's, and every citizen's or labor organiza-tion's right to seek access to the Board's processes. In-deed that is the very substance of Section 8(a) (4) in anemployer-employee context. i IWhile the proviso to Section 8(b)(1)(A) clearly reservesto a labor organization certain sanctions, including expul-sion and the imposition of fines for the effective enforce-ment of its rules, it is well established that these sanc-tions, specifically the imposition of fines, when extendedbeyond the scope permitted by the Act, constitute unlaw-ful restraint and coercion.12Here,by the only reasonableinference possible, I have found that the $1,000 fineswere imposed in reprisal for the expelled members' resortto the Board's processes. This conduct on the part of alabor organization is the precise sort which the Board hasheld to constitute unlawful restraint and coercion of anemployee by a labor organization. 13 Upon the facts be-fore me, including the timing of Respondent's actions andthe manner in which it handled the transaction, includingthe effort to substitute one report of the trial for an earlierone, I conclude and find that Respondent, by belatedlyimposing fines upon Frank Pulizzi, Raymond Zinn, JohnIngarra, Pauline Passco, Clara Haley, and Eileen Caroll,restrained and coerced them in the exercise of rightsguaranteed by the Act, and thereby violated Section8(b)(I)(A). 14V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activitiesof the Respondentset forth insectionIV, above,occurring in connection with the operations ofthe employer of the employees involved herein have aclose,intimate,and substantial relation to trade, traffic,and commerce among the several States, and have ledand tend to lead to labor disputes burdening and obstruct-ing commerce and the freeflow ofcommerce.VI.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices I will recommend that it cease and de-sisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It is not contended that the penalty of expulsion of thesix members found guilty of strikebreaking was anythingbut a proper exercise of the Respondent's right to enforcerules respecting its affairs. It will, therefore, not berecommended that the Respondent be required to undoany action it has taken with respect to this particularpenalty. Having found, however, that a fine of $1,000 wasbelatedly imposed upon each of the expellees by meansof letters of notification on October 18, 1966, and thatthis action constituted unlawful restraint and coercion, Ishall recommend that Respondent rescind the fines im-posed in this manner, that it revoke all letters and noticesrelating to the fine, that it reimburse any of the expelledmembers for any moneys they may have paid to Re-spondent in compliance with its October 18, 1966, letter,and that it post appropriate notices of compliance.RECOMMENDED ORDERUpon the entire record in this case and pursuant to Sec-tion 10(c) of the National Labor Relations Act, asamended,I recommend,15 that The American Bakery andConfectioneryWorkers'LocalUnionNo.300,AFL-CIO,its officers,representatives,and agents,shall:1.Cease and desist from:(a) Imposingfinesupon employees,notifying them ofthe imposition of fines, or otherwise disciplining them forfiling unfair labor practice charges with the Board, orotherwiseparticipatingorcooperating inBoardproceedings.(b) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.2.Takethe following affirmative action which it isfound will effectuate the policiesof the Act:(a)Rescind and revoke any and all letters, notices, orannouncements in which it is stated that Frank Pulizzi,Raymond Zinn,Frank Ingarra,Pauline Passco, ClaraHaley, and EileenCaroll,or any one or more of them0CfAgwdmes, inc.v.NL R.B, 87 F 2d 146 (C A. 5)10The provisoto Section8(b)(I)(A) readsas follows"Provided, thatthisparagraph shall not impair the right of a labor organization toprescribe its own rules with respect to the acquisition or retention ofmembership therein "' 1Section 8(a)(4) reads as follows "It shall be an unfair labor practicefor an employer to discharge or otherwise discriminate against an em-ployeebecausehe has filedcharges or given testimony underthis Act "11Peerless Tool and Engineering Co ,I I I NLRB 853, 857-858.13TheBrotherhoodof Painters, Decorators and Paperhangers ofAmerica, LocalUnionNo 585, Galveston, Texas, AFL-CIO (YndalecioL Narvaez),159 NLRB 1362,Cannery Workers Union of the Pacific, af-filiated with SeafarersInternationalUnion of North America, AFL-CIO(Van Camp Sea Food Co ),159 NLRB 843,Local 138,InternationalUnionof OperatingEngineers,AFL-CIO (CharlesS. Skura), 148 NLRB67914Respondent urges that there is no charge underlying the central al-legation of unlawful conduct in the complaintand forthat reasonthe com-plaint should be dismissed.Relating the impositionof the finesto thefiling ofthe charges,and, inthe first instance,relating the chargeto theexpulsions,a chainof eventshas been createdwhich fully justify the issuanceof the complaint hereinThe Supreme Court has disposed of suchan obligation in languageclearly applicable here, stating that the Board is not precluded"from deal-ing adequatelywith unfair labor practices which are relatedto those al-leged in the charge and which grow outof them whilethe proceeding ispending before the Board" (Emphasis supplied)N L R B v FontMilling Company,360 U S 301, 307 My findingand conclusion hereinamply demonstrate thatthe October 18, 1966, notificationof fines to eachof the expelleesmost certainly "grew out ofthe chargesfiled in their be-half on September29, 1966Respondent'smotion for the dismissal of thecomplaint on the foregomgtgroundsis accordinglydismissed15 In the eventthat thisRecommendedOrder be adopted by the Board,the word "Recommended"shall be deletedfrom its captionand whereverelse itthereafterappears, andfor the words "IRecommend"there shallbe substituted "the NationalLaborRelationsBoard hereby Orders " AMERICAN BAKERY&CONFECTIONERY WORKERS'LOCALUNION 300601have been fined for engaging in strikebreaking activities.(b)Reimburse the aforesaid individuals for anymoneys paid by them or any one of them in satisfaction ofthe fines unlawfully imposed upon them, together with 6-percent interest per annum.(c)Post at its business offices and meeting halls in andabout Chicago, Illinois, copies of the attached noticemarked "Appendix."16 Copies of said notice, to befurnished by the Regional Director for Region 13, afterbeing duly signed by it representative, shall be posted byRespondent, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by it to insure that said notices are not altered,defaced, or covered by any other material.(d)Mail signed copies of the notice to the RegionalDirector for Region 13 for posting by National BiscuitCompany, it being willing, at all locations where noticesto its employees are customarily posted in its plantslocated in and about Chicago, Illinois.(e)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT impose fines upon employees of Na-tional Biscuit Company, or of any other employer,notify them of the imposition of fines, or otherwisediscipline them for filing unfair labor practice chargeswith the National Labor Relations Board, or other-wise participating or cooperating in its proceedings.WE WILL NOT in any like or related mannerrestrain or coerce the employees of National BiscuitCompany or of any other employer in the exercise ofrights guaranteed them in Section 7 of the Act.WE HEREBY rescind and revoke any and all letters,notices, or announcements in which it is stated thatFrank Pulizzi, Raymond Zinn, Frank Ingarra, Pau-linePassco, Clara Haley, and Eileen Caroll, havebeen fined for engaging in strikebreaking activities.WE WILL reimburse Frank Pulizzi, RaymondZinn, Frank Ingarra, Pauline Passco, Clara Haley,and Eileen Caroll for any moneys paid any of themin satisfaction of the fine which was unlawfully im-posed upon them, together with 6-percent interestper annum.'" In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TOALL MEMBERSOF THEAMERICAN BAKERYAND CONFECTIONERYWORKERS'LOCAL UNION No.300, AFL-CIOPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inTHE AMERICAN BAKERYAND CONFECTIONERY WORK-ERS' LOCALUNION No.300, AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 S. Dear-bornStreet,Chicago,Illinois60604,Telephone828-7570.